Citation Nr: 1423761	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-16 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial compensable rating for right ankle sprain.

2. Entitlement to an initial compensable rating for left ankle sprain.  
 
3. Entitlement to service connection for Achilles tendonitis.

4. Entitlement to service connection for right hand nerve damage.

5. Entitlement to service connection for dorsal subluxation of the proximal base of the 4th and 5th right metacarpal fracture.

6. Entitlement to service connection for right hand arthritis.

7. Entitlement to service connection for back injury, lumbar spine spasm, and nerve damage to the back.

8. Entitlement to service connection for nerve damage of the neck.

9. Entitlement to service connection for joint pain of the right and left knees. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2008.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was then transferred to the Phoenix, Arizona RO.

In his May 2011 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  This hearing was scheduled for March 2012, but the Veteran did not attend.  No further communication from either the Veteran or his representative has been received, and as such, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e) ; 20.704(d), (e) (2013).

The issues of entitlement to service connection for right hand arthritis, dorsal subluxation of the proximal base of the 4th and 5th right metacarpals, back, neck, and right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. Right ankle sprain is manifested by range of motion was normal to 20 degrees dorsiflexion and 45 degrees plantar flexion, without additional limitation following  repetition due to weakness, fatigue, incoordination, or lack of endurance, but with pain on use including pain when walking and "rolling" the ankle.

2. Left ankle sprain is manifested by range of motion was normal to 20 degrees dorsiflexion and 45 degrees plantar flexion, without additional limitation following  repetition due to weakness, fatigue, incoordination, or lack of endurance, but with pain on use including pain when walking and "rolling" the ankle.

3. The competent medical evidence does not establish a current diagnosis of Achilles tendonitis.

4. The competent medical evidence does not establish a current diagnosis of nerve damage in the right hand. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent, but not higher, for right ankle strain have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271 (2013).

2. The criteria for an initial rating of 10 percent, but not higher, for left ankle strain have not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271 (2013).

3. The criteria for service connection for Achilles tendonitis have not been met. 38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4. The criteria for service connection for right hand nerve damage have not been met. 38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333   (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination. The Veteran's service treatment records and the reports of April 2010 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports, they provided diagnoses and information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that any examiner documented a diagnosis or findings inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II. 

The Board observes that the words "moderate" "moderately severe," and "marked," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran's service-connected right and left ankle disabilities have each been assigned a noncompensable rating from, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).  Under these criteria, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  A 20 percent rating is the maximum rating available under Diagnostic Code 5271. 

There is no evidence of nonunion or malunion of the ankle joint with impairment in the knee or ankle (Diagnostic Code 5262); ankylosis of the ankle (Diagnostic Code 5270); ankylosis of the subastralgar or tarsal joint (Diagnostic Code 5272); malunion of Os calcis or astragalus (Diagnostic Code 5273); astragalectomy (Diagnostic Code 5274); or degenerative or traumatic arthritis (Diagnostic Codes 5003 and 5010).  Thus, a higher or separate evaluation under any of these rating codes is not for consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991).

The relevant evidence includes the report of an April 2010 VA examination at which the examiner diagnosed bilateral ankle sprains with no instability.  The Veteran reported pain when "rolling" his ankles with regular walking.  Range of motion was normal to 20 degrees dorsiflexion and 45 degrees plantar flexion, without obvious pain.  There was no additional limitation following  repetition or due to weakness, fatigue, incoordination, or lack of endurance.  There were no flare-ups reported.    

Based on the above, the Board determines that the preponderance of the evidence is in favor of a 10 percent rating, but not higher for both the right and left ankle disabilities.  The Veteran has full range of motion but has function limitation in terms of pain in his ankles when walking and with his ankles "rolling".  Painful motion of a join that includes a functional loss should be at least minimally compensable for the joint.  See 38 C.F.R. § 4.59 (2013); Burton v. Shinseki, 25 Vet. App. 1 (2011).  Because it is motion that is affected, the disability most closely approximates a moderate disability of the ankle.  The evidence does not support a rating in excess of 10 percent for the ankles.
As noted, the Board is required to consider the effect of pain and weakness when rating a disability of the musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca, supra.  However, the objective evidence does not demonstrate functional limitation due to pain, weakness, fatigue, incoordination, or lack of endurance that more nearly approximates the criteria for a higher evaluation. 

The Board has contemplated the Veteran's statements with respect to his symptomatology. The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board notes that his subjective complaints of pain and giving way are contemplated by the ratings assigned, and that other symptoms, such as swelling, are compensated by the ratings of other service-connected disabilities. 

The Board has considered the applicability of the benefit of the doubt doctrine. However, as reflected by the above discussion, the competent and probative evidence does not show that the Veteran's symptoms more closely approximate ratings in excess of those assigned.  Therefore, the benefit of the doubt doctrine is not applicable in this appeal, and his service connection claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366   (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's right and left ankle disabilities manifest in subjective complaints of pain without loss of range of motion.  The rating criteria for ankles provide for disability ratings on the basis of severity of disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. 
§ 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested only by subjective complaints of pain without objective evidence of disability.  In short, there is nothing exceptional or unusual about the Veteran's right and left ankle disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Moreover, with respect to the second Thun element, the evidence has not suggested that the Veteran's right and left ankle disabilities have caused a marked interference in his employment at any time. The April 2010 VA examiner documented no impact on the Veteran's work as a pipe fitter or handyman.  While the examiner noted that the Veteran had not yet found work in construction, the Veteran did not indicate that he was having difficulty in that regard because of his service-connected disabilities.  In light of the above, the Board concludes that the Veteran's lumbar spine disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for right and left ankle strains is denied.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377   (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has been employed as a pipe fitter and handyman and was seeking work in construction.  Therefore, further contemplation of a TDIU rating is not necessary.

III. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr, 21 Vet. App. at 309.  

The Veteran seeks service connection for nerve damage to the right hand and Achilles tendonitis.  In April 2004, the Veteran received treatment for pain the right hand from playing soccer.  He also reported injuring the right hand as a result of falling backward off a pontoon boat.  This injury is not documented in the service treatment records, but the Veteran is competent to speak to facts of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.  In April 2006, he was diagnosed with Achilles tendonitis.  The Veteran's clinical examination at separation in March 2008 was normal.  

Post-service evidence does not reflect any treatment or diagnosis for right hand nerve or Achilles tendonitis disabilities.  The Veteran underwent a VA examination in April 2010, at which the examiner found no sensory or motor deficits in the right wrist or hand.  Achilles tendonitis was found only by history with no evidence of the disability at the examination or at any point during the claims period.

There is no contradictory competent evidence of record except the Veteran's assertions.  The Veteran is competent to describe symptoms and facts of which he has direct knowledge, such as numbness and aching in the right hand.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  However, he is not competent to determine the diagnosis appropriate to those symptoms.  Thus, the Veteran does not have a diagnosed disability of nerve damage in the right hand or Achilles tendonitis disabilities.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have current disabilities of right hand nerve damage or Achilles tendonitis at any time during the claim period (see McClain v. Nicholson, 21 Vet. App. 319 (2007)) or shortly before filing a claim (see Romanowsky v. Shinseki, 26 Vet. App. 289 (2103)), there is no disability which can be related to service.  Entitlement to service connection for right hand nerve damage and Achilles tendonitis disabilities is denied.   


ORDER

Entitlement to an initial rating of 10 percent, but not higher, for right ankle sprain is granted.

Entitlement to an initial rating  of 10 percent, but not higher, for left ankle sprain is granted.
 
Entitlement to service connection for Achilles tendonitis is denied.

Entitlement to service connection for right hand nerve damage is denied.


REMAND

The Board determines that a remand is necessary of the Veteran's lumbar spine, neck, right and left knee, right hand arthritis, and dorsal subluxation of the 4th and 5th right metacarpal, claims so that additional VA examinations may be scheduled.  The April 2010 VA spine examiner diagnosed cervical and lumbar sprains without evidence of sensory-motor deficits.  While that diagnosis reflects the diagnosis in service treatment records, given the fact that the Veteran had symptoms of tenderness, spasm, slight pain, and "tightness" during the examination, the Board is not certain whether the diagnosis of cervical and lumbar strain was also appropriate to the Veteran's current symptomatology.  Therefore, the Board requires clarification of the diagnosis as well as an opinion as to the etiology of any currently diagnosed disability of the lumbar spine and neck.
As for the Veteran's bilateral knee disabilities, the April 2010 VA examiner stated that there was bilateral patellofemoral syndrome by history with normal knee examination that day.  However, an October 2007 MRI showed degenerative changes in the left knee, and in January 2008, the Veteran was also seen for the right knee with complaints of similar symptoms.  A diagnosis of arthritis was not made in the left knee, and no imaging was studies of the right knee were completed; however, given the October 2007 finding and the similar symptoms in both knees, the Board requires that the Veteran be provided another clinical examination of his bilateral knees that includes imaging studies to determine whether the Veteran has a diagnosable disability of the right and left knees, including arthritis.  In addition, if a current disability is diagnosed an opinion as to etiology is required.  

Similarly, with regard to the Veteran's claims for dorsal subluxation of the proximal base of the 4th and 5th right metacarpal fracture and right hand arthritis, the April 2010 VA examiner noted tenderness of the 4th and 5th proximal metacarpal joints, but made no current diagnosis.  However, no imaging studies of the right hand were performed.  Under VA regulations, a ratable disability of arthritis requires that the arthritis be shown by imaging, and thus, the Board cannot make a determination that arthritis does not exist without imaging studies nor is the evidence sufficient to adjudication the dorsal subluxation claim without examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the nature and etiology of his back, neck, and bilateral knee disabilities, right hand arthritis, and dorsal subluxation of the 4th and 5th right metacarpals.  The claims file should be made available for review, and the examination report should reflect that such review occurred. All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted, including imaging studies.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

Does the Veteran have a diagnosis of a back disability, currently, or at any point during the claims period?

Does the Veteran have a diagnosis of a neck disability, currently, or at any point during the claims period?

Does the Veteran have a diagnosis of a right knee disability, including arthritis, currently, or at any point during the claims period?

Does the Veteran have a diagnosis of a left knee disability, including arthritis, currently, or at any point during the claims period?

Does the Veteran have a diagnosis of a right hand disability, including arthritis, currently, or at any point during the claims period?

Does the Veteran have a diagnosis of dorsal subluxation of the proximal base of the 4th and 5th right metacarpals?

With respect to any diagnosed disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed back, neck, right and left knee, and right hand disability (including dorsal subluxation) is causally or etiologically a result of the Veteran's military service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided. 

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial one or more of his claims. See 38 C.F.R. §§ 3.158, 3.655 (2013).

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


